DETAILED ACTION
This communication is in response to applicant’s response dated December 03, 2020  filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-3, 8-10, 12, 13, 21-23, 25, and 29 have been amended; Claims 15-20 have been canceled. Claims 1-14, and 21-31 are subject to examination.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC §112

3.    The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.    Claims 1,8, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per specification on page 12 paragraph 36 it is given that “ the system results in a determinative priority arrangement of the SSIDs by influencing the broadcast characteristics of the SSIDs, and page 15 paragraph 46  fig.3  generate one or more network identifiers, such as service set identifiers (SSIDs), the one or more networks may be administered. However, as per claim 1, 18, and 21, claim   merely recites … detecting, by the access point, an increase in data traffic associated with the first network identifier… Therefore, it is indefinite that by detecting an increase in data traffic associated only with the first network identifier, how the access point can prioritize by changing the first 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim (Rahim hereafter) (US 20070060125 A1) in view of Wang; James J.Y. et al. (Wang hereafter) (US 20070049323 A1) and in further view of Balasubramanian; Srinivasan et al. (Balasubramanian hereafter) (US 20090215452 A1).

Regarding claim, 1 Rahim teaches A method comprising:
transmitting, from an access point (Rahim; [0015-0020] until a BSSID of a preferred network (selected by the user) is detected or matched during WLAN scanning. ... WLAN receiver will be on for entire 100 msec beacon period for each channel) (See Fig. 3 WCD 150);
a first plurality of beacon frames (entire 100 msec beacon period for each channel) (scans 11 channels) each comprising a first network identifier (Rahim; [0030-0036]... WLAN processor 100 scans 11 channels and for each SSID/BSSID...the WCD scans fora GSM network...); and
a second plurality of beacon frames each comprising a second network identifier that is different from the first network identifier (the WCD scans .... for a UMA network), wherein the first plurality (GSM network) and the second plurality of beacon frames are transmitted using a second transmission parameter (UMA network) (Rahim; [0030-0036]... scans 11 channels and for each SSID/BSSID ... the WCD scans for a GSM network, and if it cannot find a GSM network, then it will scan for a UMA network);
Rahim fails to explicitly teach detecting, by the access point, an increase in data traffic associated with the first network identifier;
However, in the same field of endeavor, Wang teaches, detecting, by the access point, an increase in a data traffic (flooding) associated with the first network identifier (Wang; [0034-0042] … the ESSID and BSSID of the previously acceptable access point is removed from the list of acceptable access points 45 and added to the list of rogue access points 46. … flooding the rogue access point (e.g., 39, 40b, and 44), and locating the rogue access point (e.g., 39, 40b, and 44) through triangulation … continuously send requests …one access point can detect and gather information about another access point and use this information to determine whether the other access point is an acceptable or a rogue access point.); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim to include the above recited limitations as taught by Wang in order to disconnect from that previously acceptable access point (Wang; [0035]).
Wang fails to explicitly teach prioritizing, by the access point and based on the detected increase in the data traffic, and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier  
However, in the same field of endeavor, Balasubramanian teaches, prioritizing (facilitate broadcasting a second portion of cellular traffic that can be received by at least a second fBS dedicated to carry such traffic for the mobile device), by the access point and based on the detected increase in the data traffic (receives a signal … related to a data link between a first fBS and mobile device), and by changing at least one of the first transmission parameter or the second transmission parameter (based on contemporaneous transmission parameters associated with the fBS devices), connection to a network identified by the second network identifier over connection to a network identified by the first network identifier (to participate in a communication link…to execute instructions for directing an fBS device to route traffic to other networked fBS devices)  (Balasubramanian; [0063-0068] .. a transmission receiver or group of such receivers comprising an input interface that receives a signal … related to a data link between a first fBS and mobile device 600 and at least one receiver 604 that performs typical actions … can receive information from one or more cellular base stations or fBSs … to participate in a communication link…to execute instructions for directing an fBS device to route traffic to other networked fBS devices … can facilitate broadcasting a second portion of cellular traffic that can be received by at least a second fBS dedicated to carry such traffic for the mobile device 600 … based on contemporaneous transmission parameters associated with the fBS devices … configured to generate instructions for an fBS to route cellular traffic to neighboring fBSs… and identify an fBS affiliated with mobile device 600.  … application module 612 can reference the transmission parameters and determine a most efficient route to direct traffic from a receiving fBS to the affiliated fBS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang to include the above recited limitations as taught by Balasubramanian in order to direct soft hand-off and/or multi-hop routing (Balasubramanian; [0062]).

Regarding claim 8 Rahim teaches An apparatus comprising:
one or more processors (Rahim; Fig. 3); and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (Rahim; [0018] ... FIG. 3 is a block diagram showing components and modules of a wireless communication device (WCD) 150. The WCD 150 ... WLAN processor (WP) 100 as well as its associated software blocks):
transmit a first plurality of beacon frames (entire 100 msec beacon period for each channel) (scans 11 channels) each comprising a first service set identifier (SSID) (Rahim; [0020-0036] WLAN receiver will be on for entire 100 msec beacon period for each channel scanning a number of channels for each preferred identifier (SSID/BSSID) at a defined scanning interval... the WCD scans fora GSM network ...); and
transmit a second plurality of beacon frames each comprising a second network identifier that is different from the first network identifier (the WCD scans .... fora UMA network), wherein the first plurality of beacon frames are transmitted using a first transmission parameter (GSM network) and the second plurality of beacon frames are transmitted using a second transmission parameter (UMA network) (Rahim; [0030-0036]... scans 11 channels and for each SSID/BSSID ... the WCD scans for a GSM network, and if it cannot find a GSM network, then it will scan for a UMA network);
Rahim fails to explicitly teach detect an increase in data traffic associated with the first network identifier;
However, in the same field of endeavor, Wang teaches, detect an increase in a data traffic (flooding) associated with the first network identifier (Wang; [0034-0042] … the ESSID and BSSID of the previously acceptable access point is removed from the list of acceptable access points 45 and added to the list of rogue access points 46. … flooding the rogue access point (e.g., 39, 40b, and 44), and locating the rogue access point (e.g., 39, 40b, and 44) through triangulation … continuously send requests …one access point can detect and gather information about another access point and use this information to determine whether the other access point is an acceptable or a rogue access point.); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim to include the above recited limitations as taught by Wang in order to disconnect from that previously acceptable access point (Wang; [0035]).
Wang fails to explicitly teach prioritize based on the detected increase in the data traffic, and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier  
However, in the same field of endeavor, Balasubramanian teaches, prioritize (facilitate broadcasting a second portion of cellular traffic that can be received by at least a second fBS dedicated to carry such traffic for the mobile device) based on the detected increase in the data traffic (receives a signal … related to a data link between a first fBS and mobile device), and by changing at least one of the first transmission parameter or the second transmission parameter (based on contemporaneous transmission parameters associated with the fBS devices), connection to a network identified by the second network identifier over connection to a network identified by the first network identifier (to participate in a communication link…to execute instructions for directing an fBS device to route traffic to other networked fBS devices)  (Balasubramanian; [0063-0068] .. a transmission receiver or group of such receivers comprising an input interface that receives a signal … related to a data link between a first fBS and mobile device 600 and at least one receiver 604 that performs typical actions … can receive information from one or more cellular base stations or fBSs … to participate in a communication link…to execute instructions for directing an fBS device to route traffic to other networked fBS devices … can facilitate broadcasting a second portion of cellular traffic that can be received by at least a second fBS dedicated to carry such traffic for the mobile device 600 … based on contemporaneous transmission parameters associated with the fBS devices … configured to generate instructions for an fBS to route cellular traffic to neighboring fBSs… and identify an fBS affiliated with mobile device 600.  … application module 612 can reference the transmission parameters and determine a most efficient route to direct traffic from a receiving fBS to the affiliated fBS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang to include the above recited limitations as taught by Balasubramanian in order to direct soft hand-off and/or multi-hop routing (Balasubramanian; [0062]).

Regarding claim 21 Rahim teaches An apparatus comprising:
one or more processors (Rahim; Fig. 3); and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (Rahim; [0018] … FIG. 3 is a block diagram showing components and modules of a wireless communication device (WCD) 150. The WCD 150 … WLAN processor (WP) 100 as well as its associated software blocks):
transmit a first plurality of beacon frames each comprising a first service set identifier (SSID) (Rahim; [0020-0036] WLAN receiver will be on for entire 100 msec beacon period for each channel scanning a number of channels for each preferred identifier (SSID/BSSID) at a defined scanning interval… the WCD scans for a GSM network, …); ;
transmit a second plurality of beacon frames each comprising a second SSID that is different from the first SSID, wherein the first plurality of beacon frames are transmitted using a first transmission parameter and the second plurality of beacon frames are transmitted using a second transmission parameter (UMA network) (Rahim; [0030-0036] … scans 11 channels and for each SSID/BSSID … the WCD scans for a GSM network, and if it cannot find a GSM network, then it will scan for a UMA network);
Rahim fails to explicitly teach detect an increase in a load associated with the first SSID;
However, in the same field of endeavor, Wang teaches, detect an increase in a data traffic (flooding) associated with the first network identifier (Wang; [0034-0042] … the ESSID and BSSID of the previously acceptable access point is removed from the list of acceptable access points 45 and added to the list of rogue access points 46. … flooding the rogue access point (e.g., 39, 40b, and 44), and locating the rogue access point (e.g., 39, 40b, and 44) through triangulation … continuously send requests …one access point can detect and gather information about another access point and use this information to determine whether the other access point is an acceptable or a rogue access point.); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim to include the above recited limitations as taught by Wang in order to disconnect from that previously acceptable access point (Wang; [0035]).
Wang fails to explicitly teach  prioritize based on the detected increase in the data traffic and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier. 
a wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to receive at least a portion of the first plurality of beacon frames,
However, in the same field of endeavor, Balasubramanian teaches, prioritize (facilitate broadcasting a second portion of cellular traffic that can be received by at least a second fBS dedicated to carry such traffic for the mobile device) based on the detected increase in the data traffic (receives a signal … related to a data link between a first fBS and mobile device), and by changing at least one of the first transmission parameter or the second transmission parameter (based on contemporaneous transmission parameters associated with the fBS devices), connection to a network identified by the second network identifier over connection to a network identified by the first network identifier (to participate in a communication link…to execute instructions for directing an fBS device to route traffic to other networked fBS devices)  (Balasubramanian; [0063-0068] .. a transmission receiver or group of such receivers comprising an input interface that receives a signal … related to a data link between a first fBS and mobile device 600 and at least one receiver 604 that performs typical actions … can receive information from one or more cellular base stations or fBSs … to participate in a communication link…to execute instructions for directing an fBS device to route traffic to other networked fBS devices … can facilitate broadcasting a second portion of cellular traffic that can be received by at least a second fBS dedicated to carry such traffic for the mobile device 600 … based on contemporaneous transmission parameters associated with the fBS devices … configured to generate instructions for an fBS to route cellular traffic to neighboring fBSs… and identify an fBS affiliated with mobile device 600…application module 612 can reference the transmission parameters and determine a most efficient route to direct traffic from a receiving fBS to the affiliated fBS).
one or more processors (Balasubramanian; fig 6); and
memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to receive at least a portion of the first plurality of beacon frames (Balasubramanian; fig 6).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang to include the above recited limitations as taught by Balasubramanian in order to direct soft hand-off and/or multi-hop routing (Balasubramanian; [0062]).

Claims 2, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang- Balasubramanian in view of Lam et al. (Lam hereafter) (US 20070014267 A1).

Regarding claim 2, 9, and 22 Rahim-Wang- Balasubramanian teaches The claim 1, 8 and 21, 
Rahim-Wang-Balasubramanian fails to explicitly teach   wherein each of the first and second transmission parameters comprises a transmission rate, and wherein transmitting the second plurality of beacon frames comprises transmitting the second plurality of beacon frames at a higher transmission rate than the first plurality of beacon frames
However, in the same field of endeavor, Lam teaches,   wherein each of the first and second transmission parameters comprises a transmission rate, and wherein transmitting the first plurality of beacon frames comprises transmitting the first plurality of beacon frames at a higher transmission rate than the second plurality of beacon frames (Lam; [0045]The transmitting of off-channel beacons further is at a rate higher than the beacon rate frame at which the access point of the infrastructure wireless of the particular network identifier transmits beacon frames).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by  Lam in order to  manage networks with necessary information (Lam; [0090]).

Claims 3, 10,  and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian in view of Butler (Butler hereafter) (US 9549319 B1).

Regarding claims, 3, 10, and 23, Rahim-Wang-Balasubramanian teaches, the claims 1, 8 and 21,  
Rahim-Wang-Balasubramanian fails to explicitly teach, wherein the first and second transmission parameters comprise an antenna transmit power, and wherein transmitting the second plurality beacon frames comprises transmitting the second plurality of beacon frames at a higher antenna transmit power than the first plurality of beacon frames.
However, in the same field of endeavor Butler teaches, wherein the first and second transmission parameters comprise an antenna transmit power, and wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a higher antenna transmit power than the first plurality of beacon frames (Butler; [Col 14 line 43-Col 16 line 25] At block 404, the computing device 102(1) sends a first plurality of beacon frames 116 at plural RF powers … Each of the four beacon frames 116(1)-116(4) is also sent according to a distinct RF power level, for instance 55%, 70%, 15%, and 90%, respectively, of full RF broadcast power… At block 420, the computing device 102(2) sends a second plurality of beacon frames 116 at plural RF powers… Each of the three beacon frames 116(5)-116(7) is also sent according to a distinct RF power level, for instance 10%, 75%, and 95%, respectively).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Butler in order to share, identify cooperative efforts and in accordance with the confidence value and proximity (Butler; [Col 10 lines 52-55]).

Claims 4, 11, and 24   are rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian in view of Manthiramoorthy ( Manthiramoorthy hereafter) (US 20140376537 A1) and in further  view of Butler  and Jonker (Jonker hereafter) (US 20070275701 A1)

Regarding claims, 4, 11, and 24   , Rahim-Wang-Balasubramanian teaches, the claim 1, 8 and 21
Rahim-Wang-Balasubramanian fails to explicitly teach, determining a transmission rate at which the third plurality of beacon frames are being transmitted from the one or more access points.
However, in the same field of endeavor Manthiramoorthy teaches, determining a transmission rate at which the third plurality of beacon frames are being transmitted from the one or more access points (Manthiramoorthy; [0026-0027]…determining transmission parameters for transmitting beacon frames associated with one or more WLANs supported by an access point... The operations that may be performed by the device configuration unit 24 (or by other functional units) for determining transmission parameters for transmitting beacon frames); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Manthiramoorthy in order to determine data transmitted per period of time (Manthiramoorthy; [0026]).
Rahim-Wang-Balasubramanian -Manthiramoorthy fails to explicitly teach, wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a transmission rate that is higher than the transmission rate at which the third plurality of  beacon frames are being transmitted by one or more access points
However, in the same field of endeavor Butler teaches, wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a transmission rate that is higher than the transmission rate at which the third plurality of  beacon frames are being transmitted by one or more access points (Butler; [Col 15 line 26- Col 16 line 9]…the response 122 "A" may include accurate data for all but beacon frame 116(3), which was transmitted at the lowest RF power of 15%.  Accordingly, the computing device 102(1) may assign a confidence value of 80% to the computing device 102(2).).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian -Manthiramoorthy to include the above recited limitations as taught by Butler in order to share, identify cooperative efforts and in accordance with the confidence value and proximity (Butler; [Col 10 lines 52-55]).
Rahim-Wang-Balasubramanian-Manthiramoorthy-Butler fails to explicitly teach, further comprising: monitoring for transmission of a third plurality of beacon frames from one or more access points, the third plurality of beacon frames comprising a third network identifier.
However, in the same field of endeavor Jonker teaches, further comprising: monitoring for transmission of a third plurality of beacon frames from one or more access points, the third plurality of  beacon frames comprising a third network identifier (Jonker; [0069- 0070]… The "Commercial Network" profile has five entries, one for each of the networks defined in network list 320. … instances of beacon frame 119, detected in a scan performed by client 108 are compared against a mapping of profiles and network lists to determine whether the detected signals match a profile, and possibly network list, defined in configuration 156);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian-Manthiramoorthy-Butler to include the above recited limitations as taught by Jonker in order to select an access point instance to connect to wireless network (Jonker; [0069]).

Claims 5, 6, 12, 13, 25, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian  in view of Knauerhase et al. (Knauerhase hereafter) (US20030163579 A1).

Regarding claims 5, 12 and 25, Rahim-Wang-Balasubramanian teaches, the claim 1, 8 and 21 
Rahim-Wang-Balasubramanian fails to explicitly teach, further comprising:  detecting that one or more wireless devices are connected to a network identified by the first network identifier; and
after detecting that the one or more wireless devices are connected to the network identified by the first network identifier, temporarily discontinuing transmission of the first plurality of beacon frames
However, in the same field of endeavor Knauerhase teaches, detecting that one or more wireless devices are connected to a network identified by  the first network identifier (Knauerhase; [0026]… it is determined that a first access point in a network of access points needs to reduce its service load… A service load may comprise a target number of clients to service); and
after detecting that the one or more wireless devices are connected to the network identified by the first network identifier, temporarily discontinuing transmission of the first plurality of beacon frames (Knauerhase; [0021-0027] when an AP needs to reduce its service for reasons including overload … more than n contemporaneous clients …a dynamically configurable beacon interval time enables clients to naturally migrate away from an existing AP to another AP… A service load may comprise a target number of clients to service… By increasing the beacon interval of the first access point, the frequency at which the first access point sends out a beacon signal decreases, thereby making the first access point less available to clients.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Knauerhase in order to reduce its service load (Knauerhase; [0026]).

Regarding claims, 6, 13, and 26, Rahim-Tan Bergstrom-Knauerhase teaches, the claim 5, 12, and 25,  
Rahim-Wang-Balasubramanian fails to explicitly teach, further comprising: resuming, based on detecting that the one or more wireless devices are connected to the second network identifier, transmission of the first plurality of beacon frames
However, in the same field of endeavor Knauerhase teaches, resuming, based on detecting that the one or more wireless devices are connected to a network identified by  the second network identifier, (Knauerhase; [0033]… FIG. 4, the beacon interval can be determined amongst multiple APs 112, 118 in a network…a service unit 400 of AP.sub.X 112 could determine that AP.sub.X needs to be shut down for replacement, and schedules AP.sub.X 112 to be shutdown at a future time), transmission of the first plurality of beacon frames  (Knauerhase; [0034] AP.sub.Y's broadcast unit 404 may then broadcast AP.sub.Y's capacity information to the other APs in the network so that they can determine if they can increase their load and decrease their beacon intervals accordingly).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Knauerhase in order to reduce its service load (Knauerhase; [0026]).

Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian in view of Wynn et al.(Wynn hereafter) (US 20110040870 A1).

Regarding claim, 7, and 14, Rahim-Wang-Balasubramanian teaches, the claim 1 and 8, 
Rahim-Wang-Balasubramanian fails to explicitly teach wherein the first network identifier corresponds to an unsecured network, and wherein the second network identifier corresponds to a secured network
However, in the same field of endeavor Wynn teaches, wherein the first network identifier corresponds to an unsecured network, and wherein the second network identifier corresponds to a secured network (Wynn; [0190]… a list of network identifiers, such as SSIDs and/or BSSIDs, associated with wireless networks and/or network devices may be detected. One or more of the listed wireless networks may be secured (e.g., requiring a password, username, passcode, or record) or unsecured. The list may include any number of network identifiers (e.g., one or more)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Wynn in order to identify available networks for network access (Wynn; [0190]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian in view of Wurster (Wurster hereafter) (US 9107152 B1).

Regarding claim 27, Rahim-Wang-Balasubramanian teaches,   the claim 1 
Rahim-Wang-Balasubramanian fails to explicitly teach wherein changing at least one of the first transmission parameter or the second transmission parameter comprises: changing, based on a time of day, an antenna transmission power used to transmit at least one of the first plurality of beacon frames or the second plurality of beacon frames 
However, in the same field of endeavor Wurster teaches, changing, based on a time of day (The data packets 305-340 transmitted by the beacon 105 can identify a specific time for the availability window… power at which the sequence of data packets is transmitted), an antenna transmission power used to transmit at least one of the first plurality of beacon frames or the second plurality of beacon frames (Wurster; [Col 6- lines57- Col7 lines 26]… During the availability window 360 a transceiver and/or receiver in the beacon 105 is available to receive data from the client device that can, for example, change the firmware of the beacon 105 and/or one or more operating parameters of the beacon 105… The data packets 305-340 transmitted by the beacon 105 can identify a specific time for the availability window… power at which the sequence of data packets is transmitted… the data packet 345 can cause the beacon to change the time at which the next subsequent availability window is to be opened).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Wurster in order to initiate corresponding actions by the beacon (Wurster; [Col 6 lines 36-39]).

Claims 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian in view of Manthiramoorthy. 

Regarding claim 28, Rahim-Wang-Balasubramanian teaches,   the claim 1 
Rahim-Wang-Balasubramanian fails to explicitly teach wherein changing at least one of the first transmission parameter or the second transmission parameter comprises: changing, based on a time of day, a frame rate of least one of the first plurality of beacon frames or the second plurality of beacon frames 
However, in the same field of endeavor Manthiramoorthy teaches, changing, based on a time of day, a frame rate of least one of the first plurality of beacon frames or the second plurality of beacon frames (Wurster; historical data indicating suitable data transmission rates for client devices within a coffee shop from 7 am to 10 am daily is used to determine the data transmission rate for transmitting beacons from 7 am to 10 am. Accordingly, the dynamic adaption of transmission parameters for transmitting beacon frames may be based on historical data).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Manthiramoorthy in order to capable of receiving data at certain preferred or maximum data transmission rates (Manthiramoorthy; [0032]).

Regarding claim 29, Rahim-Wang-Balasubramanian teaches the method of claim 1, 
 Rahim-Wang-Balasubramanian fails to explicitly teach wherein changing at least one of the first transmission parameter or the second transmission parameter changing at least one of the transmission parameter or the second transmission parameter based on the load associated with the second network identifier
However, in the same field of endeavor Manthiramoorthy  teaches, wherein changing at least one of the first transmission parameter or the second transmission parameter  changing at least one of the transmission parameter or the second transmission parameter  based on the load associated (number of client devices connected) with the second network identifier (Manthiramoorthy; [0066] length of the beacon interval for transmitting beacon frames corresponding to a particular WLAN is inversely proportional to a number of client devices connected to the particular WLAN.). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Manthiramoorthy in order to capable of receiving data at certain preferred or maximum data transmission rates (Manthiramoorthy; [0032]).

Regarding claim 31, Rahim-Wang-Balasubramanian teaches the method of claim 1,
 Rahim-Wang-Balasubramanian fails to explicitly teach, wherein changing at least one of the first transmission parameter or the second transmission parameter comprises:
decreasing a frame rate of the first plurality of beacon frames 
However, in the same field of endeavor Manthiramoorthy teaches wherein changing at least one of the first transmission parameter or the second transmission parameter comprises:
decreasing a frame rate of the first plurality of beacon frames (Manthiramoorthy;[0082| the values of transmission parameters for transmitting beacon frames associated with a particular WLAN are dynamically modified based on the zero or more client devices that are currently connected to the particular WLAN).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Manthiramoorthy in order to capable of receiving data at certain preferred or maximum data transmission rates (Manthiramoorthy; [0032]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rahim-Wang-Balasubramanian in view of Liu (Liu hereafter) (US 20150334548 A1).

Regarding claim 30, Rahim-Wang-Balasubramanian teaches the method of claim 1, 
Rahim-Wang-Balasubramanian fails to explicitly teach wherein changing at least one of transmission parameter or the second transmission parameter comprises:
decreasing an antenna transmission power used to transmit the first plurality of beacon frames 
 However, in the same field of endeavor Liu teaches decreasing an antenna transmission power used to transmit at least one of plurality of beacon frames or the second plurality of beacon frames. (Liu; [0046] … the proximity beacon management system 110 can instruct the network device-coupled PBT 108 to reduce transmission power levels or to stop broadcasts at specified times).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Rahim-Wang-Balasubramanian to include the above recited limitations as taught by Liu in order to maintain a network (Liu; [0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416  
                                                                                                                                                                                                      /AJIT PATEL/Primary Examiner, Art Unit 2416